DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 7/1/2022. Claims 1-20 are pending.

Response to Arguments
The arguments/remarks filed by the applicant on 7/1/2022 have been fully considered and are responded in the following.

Applicant's amendments to the claims have overcome the claim objections and claim rejections - 35 USC § 103 previously set forth in the Non-Final Office Action mailed 4/4/2022. All previous claim objections and claim rejections - 35 USC § 103 have been withdrawn.

Applicant's arguments regarding the Double Patenting rejection of amended claims have been fully considered but they are not persuasive. Applicant states that ‘Claims 1-20 were rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1, 4-5, and 7-8 of the commonly owned U.S. Patent No. 10,872,136. Applicant respectfully submits that claims 1-20, as amended herein, are patentably distinct from the U.S. Patent No. 10,872,136. As such, Applicant respectfully request reconsideration and withdrawal of the double patenting rejection (p.7, ¶5).’ In response to applicant's arguments, the examiner respectfully disagrees. claims 1-20, as amended herein, are not patentably distinct from the U.S. Patent No. 10,872,136. Please refer to "Double Patenting" section below for detail analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 7-8 of U.S. Patent No. 10872136. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 10872136 contain every element of claims of the instant application. Application claims 1-20 are anticipated by the patent claims 1, 4-5 and 7-8.

A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Instant Application No. 17129451
US patent 10872136


1. A system for authenticating a user, comprising: 
a non-transitory memory storing instructions; and 
one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions to cause the system to perform operations comprising: 











detecting a denial of a first login request for logging into an account by a computing device, wherein the denial of the first login request is based on a first solution to a first challenge-response problem received from the computing device, and wherein the first challenge-response problem is based on a first reputation score determined for the first login request; 

receiving, from the computing device, a second login request for logging into the account; 

determining a second reputation score for the second login request based on the first reputation score and the denial of the first login request; 
setting a number of terms for a second challenge-response problem based on the second reputation score, 


wherein the second challenge-response problem uses the number of terms; 

sending the second challenge-response problem to the computing device; and 
authorizing the second login request in response to verifying a login credential and a second solution to the second challenge-response problem received from the computing device.


Similar rationale applies to claim 8 and 15.
1. A system for authenticating a user, comprising:
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions to cause the system to perform operations comprising:
receiving, from a computing device, a first login request for logging into an account;
retrieving an identity profile associated with the computing device;
determining a first reputation score for the first login request based on the identity profile;
determining a first number of terms for a first challenge-response problem based on the first reputation score, wherein the first challenge-response problem comprises a first NP-complete problem;
configuring the first challenge-response problem to use the first number of terms determined based on the first reputation score;
sending the first challenge-response problem to the computing device;
denying the first login request based on at least one of a first login credential or a first solution to the first challenge-response problem received from the computing device;
subsequent to denying the first login request, receiving, from the computing device, a second login request for logging in to the account;
determining a second reputation score for the second login request based on the first reputation score and a determination that the first login request has been denied;
determining a second number of terms for a second challenge-response problem based on the second reputation score, wherein the second challenge-response problem comprises a second NP-complete problem;
configuring the second challenge-response problem to use the second number of terms determined based on the second reputation score;
sending the second challenge-response problem to the computing device; and
authorizing the second login request in response to verifying a second login credential and a second solution to the second challenge-response problem received from the computing device.
2. The system of claim 1, wherein at least one of the first challenge-response problem or the second challenge-response problem is an NP-complete problem.


Similar rationale applies to claim 9 and 16.
1. 
determining a second number of terms for a second challenge-response problem based on the second reputation score, wherein the second challenge-response problem comprises a second NP-complete problem;
3. The system of claim 1, wherein the denial of the first login request is further based on an entry of incorrect credentials.


Similar rationale applies to claim 10 and 17.
1.
denying the first login request based on at least one of a first login credential or a first solution to the first challenge-response problem received from the computing device;
4. The system of claim 1, wherein the computing device has an associated identity profile that includes historical data of logins of the computing device, the historical data including one or more internet protocol (IP) addresses associated with the computing device, one or more types of transactions conducted by the computing device, and a log of one or more login attempts made through the computing device.


Similar rationale applies to claim 11 and 18.
4. The system of claim 1, wherein the identity profile includes data representing past login attempts made through the computing device.
5. The system of claim 1, wherein the identity profile includes an internet protocol (IP) address associated with the computing device and types of transactions conducted by the computing device.
5. The system of claim 4, wherein the second reputation score for the second login request is determined further based on the identity profile.


Similar rationale applies to claim 12 and 18.
1. 
determining a first reputation score for the first login request based on the identity profile;
6. The system of claim 1, wherein the operations further comprise 
determining a computing power of the computing device,
wherein the setting the number of terms for the second challenge-response problem is further based on the determined computing power.


Similar rationale applies to claim 13 and 19.
7. The system of claim 1, wherein the operations further comprise:
determining a computing power of the computing device,
wherein the first number of terms for the first challenge-response problem is determined further based on the determined computing power.
7. The system of claim 1, wherein the operations further comprise 
determining a type of application from which the second login request is received , wherein the setting the number of terms for the second challenge-response problem is further based on the determined type of application.


Similar rationale applies to claim 14 and 20.
8. The system of claim 1, wherein the operations further comprise:
determining a type of application that generated the first login request, wherein the first number of terms for the first challenge-response problem is determined further based on the determined type of application.


Allowable Subject Matter
Claims 1-20 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Jordahl (US 9467280 B2) teaches receiving a request to transmit information from the information storage on the RFID tag; retrieving from the information storage a first challenge-response combination; transmitting a first challenge of the first challenge-response combination; if a correct response of the first challenge-response combination is received, transmitting the requested information; if an incorrect response of the first challenge-response combination is received, retrieving a second challenge-response combination from the information storage; transmitting a second challenge of the second challenge-response combination; if a correct response of the second challenge-response combination is received, transmitting the requested information; and if no response is received, or if an incorrect response of the second challenge-response combination is received, turning off the RFID tag.

Allen (US 9202038 B1) teaches authenticating a request for access to resources. A request for access to a resource is received from a user, and the user accesses a proof-of-work challenge. An adjustment factor associated with the user is determined. The adjustment factor may be generated as a function of a password associated with the user and the requested resource. The proof-of-work challenge may have a complexity that is determined based on the adjustment factor. A selected password and a solution to the proof-of-work challenge are received from the user. It is determined whether the received solution is correct based on the determined adjustment factor.

Bajenov (US 20130254857 A1) teaches user login information submitted as part of an attempt to log into a computer system being evaluated for unauthorized or illegitimate use based on indicators of suspicious behavior. Example indicators of suspicious behavior include whether the login information is known to have been compromised, whether the login attempt originates from a network source or a physical source that has previously originated an attempt to log in using login information known to have been compromised, and whether multiple login attempts using the login information from multiple users has originated from the source. A suspicion index can be calculated based on the presence of the indicators of suspicious behavior. The system can require enhanced authentication based on the measurement of suspicious behavior.

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole. For example, Jordahl, Allen and Bajenov in combination do not disclose first/second challenge-response/reputation score with “wherein the denial of the first login request is based on a first solution to a first challenge-response problem received from the computing device, and wherein the first challenge-response problem is based on a first reputation score determined for the first login request; … determining a second reputation score for the second login request based on the first reputation score and the denial of the first login request; setting a number of terms for a second challenge-response problem based on the second reputation score, wherein the second challenge-response problem uses the number of terms; sending the second challenge-response problem to the computing device; and authorizing the second login request in response to verifying a login credential and a second solution to the second challenge-response problem received from the computing device”, within the context of the claimed invention as a whole, as recited in claim 1, 8 and 15.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110145900 A1, "Delegating authentication using a challenge/response protocol", by Chern, teaches determining that authentication of a client application is required and transmitting an authentication request to the client application; receiving a challenge/response request from the client application; authenticating the client application to the server application in accordance with the challenge response protocol; transmitting an access request to a second server application; receiving an authentication request from the second server application and transmitting the authentication request to the client application; receiving a second challenge/response request from the client application and transmitting the second challenge/response request to the second server application; and authenticating the server application to the second server application based on the second challenge/response request on behalf of the client application in accordance with the challenge/response protocol.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493